        Case 5:19-cv-02167-JGB-SP Document 12 Filed 12/11/19 Page 1 of 1 Page ID #:41

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

         JAMES RUTHERFORD,, an individual,                              )
                                                                        )
                                                                        )
                                                                        )
                            Plaintiff(s)                                )
                                                                        )
                                v.                                          Civil Action No. 5:19-cv-02167-JGB-SPx
                                                                        )
ROGELIO DE LA PAZ, an individual; and DOES 1-10,                        )
                 inclusive,                                             )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ROGELIO DE LA PAZ, an individual
                                           14326 Valley Center Dr. #A
                                           Victorville, CA 92395




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           CM/ECF Electronic Filing (c/o Manning Law, APC)
                                           Joseph R. Manning, Jr.
                                           20062 SW Birch Street, Ste. 200
                                           Newport Beach, CA 92660
                                           DisabilityRights@manninglawoffice.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                               .LU\.*UD\
                                                                              CLERK OF COURT


Date:             12/11/2019
                                                                                         Signature
                                                                                         Sign
                                                                                            naatture of Clerk or Deputyy C
                                                                                                                         Clerk
                                                                                                                           lleerk
                                                                                                                             e
